Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/08/2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Dassler on 12/16/2021.

The application has been amended as follows: 

In the following claims dated 11/08/2021:
Claim 19: The area-covering structure module according to claim [[15,]] 27, wherein said crossbars disposed at 90 degrees or approximately 90 degrees relative to said upper and lower 

Claim 20: The area-covering structure module according to claim 27, which further comprises sub frames to be inserted in said space between said upper and lower secondary shell elements

Claim 21: The area-covering structure module according to claim 27, which further comprises module nodes on which the double-shell area-covering structure2 of 26 KUK-19-01 - Application No. 16/483,765forming said primary shell supporting structure is supported at desired locations[[ons]], and linear supports, walls or individual supports at corners of said upper and lower secondary shell elements.

Claim 27: A double-shell area-covering structure module, comprising: 
a structure forming an octagonal convex polyhedron including six quadrilaterals and twelve edges and forming a cuboid in an orthogonal configuration having two opposite planes formed as areas representing mutually spaced apart upper and lower secondary shell elements configured be used4 of 26 KUK-19-01 - Application No. 16/483,765directly and without further load distribution or compensation layers; and 
crossbars being fitted along four remaining edges and supplemental statically required or functional diagonal rods forming a double-shell area-covering structure having connections at corners of said upper and lower secondary shell elements with adjacent modules, forming a primary shell supporting structure with a single-axis or double-axis truss effect having edges of secondary shell elements of adjacent area-covering structure modules being adjacent one another and serving to accommodate installations and to temporarily accommodate and move furnishings and fittings between said upper and lower secondary shell elements; 
said upper and lower secondary shell elements being at least partially equipped with circumferential frames formed of angle profiles and plates disposed on lower horizontal legs of 

Claim 28: A primary shell support structure comprising:5 of 26 KUK-19-01 - Application No. 16/483,765two shell surface support structure modules each of which including a respective structure in a form of an octagonal, twelve-edged, convex polyhedron defined by six quadrilaterals, in which opposing faces are provided as surfaces defining upper and lower secondary shell elements, said upper and lower secondary shell elements being spaced apart from each other and cross members being installed along four remaining edges and diagonal members installed by connection to corners of said upper and lower secondary shell elements; 
adjacent edges of said upper and lower secondary shell elements of each of said surface support structure modules abutting each other and defining a two-shell surface support structure provided as a primary shell support structure with a single-axis or double-axis truss effect being defined, a space between said upper and lower secondary shell elements defining an installation or storage space; 
sub-frames provided in said space between said upper and lower secondary shell elements for taking on a function of said cross and diagonal members in areas in which said cross and diagonal members prevent a use as said installation or storage space, rails being arranged in said space between said upper and lower secondary shell elements, said rails being configured for storage containers6 of 26 KUK-19-01 - Application No. 16/483,765to be moved thereon, said upper and lower secondary shell 

Claim 29: The primary shell support structure according to claim 28, wherein said upper and lower secondary shell elements have, in each corner, a connecting pocket open at the top or bottom or at the top and bottom, having an appropriate size to connect a plurality of surface support structure modules to one another, and having stable and mechanically loadable edges at least on outer vertical surfaces of said upper and lower secondary shell elements.  

Claim 30: The primary shell support structure according to claim 28, in which the upper and lower secondary shell elements have respective connecting plates upper and lower secondary shell elements, said connecting plates have holes formed therein. 

Claim 31: The primary shell support structure according to claim 28, wherein locations on module vertices at the corners of the upper and lower secondary shell elements are supported by linear supports that include walls or individual supports.
7 of 26



Claim 33: The primary shell support structure according to claim 28, wherein said upper and lower secondary shell elements are trapezoidal for construction of non-linearly edged double- shell area-covering structures forming said primary shell supporting structures.

Claim 36: The primary shell support structure according to claim [[1]]28, wherein after upper and lower secondary shell elements

Claim 37: The primary shell support structure according to claim [[1]]28, wherein said upper and lower secondary shell elements are at least partially equipped with circumferential frames formed of angle profiles and plates disposed on lower horizontal legs of said angle profiles, said plates having recesses in corners for forming connecting pockets or additionally disposed connection pieces of suitable materials being removably inserted, and said plates having lateral edges inserted in pressure contact with vertical angles of said lower horizontal legs of said angle profiles.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable for the reasons set forth on pages 12-13 of the Non-Final Office Action dated 08/06/2021 and on pages 17-25 of Applicant’s Remarks dated 11/08/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633